DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 44 is objected to because of the following informalities:  Claim 44 states the limitation “a central axis an active” in the 16th and 17th lines of the claim, which seems to be a typo of “a central axis of an active”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13-18, 35, 37-42 and 44-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 states the limitation “a closest neighboring active p pillar” in the second and the third last lines of the claim.  It is unclear which object the closest neighboring active p pillar is closest to.  It is recommended to replace the limitation with “a neighboring active p pillar closest to the active p pillar disposed closest to the edge p pillar”
Claim 35 states the limitation “a closest neighboring active p pillar” in the second and the third last lines of the claim.  It is unclear which object the closest neighboring active p pillar is closest to.  It is recommended to replace the limitation with “a neighboring active p pillar closest to the active p pillar disposed closest to the edge p pillar”
Claim 44 states the limitation “a closest neighboring active pillar of the first conductivity type” in the third last line of the claim.  It is unclear which object the closest neighboring active pillar of the first conductivity type is closest to.  It is recommended to replace the limitation with “a neighboring active pillar of the first conductivity type closest to the active pillar of the first conductivity type disposed closest to the edge p pillar”.
Clams 13-18, 37-42 and 45-49 are rejected because they depend on the rejected claims 11, 35 and 44.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 13-18, 35, 37-42 and 44-49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamaguchi et al. (US 2003/0222327 A1).
Regarding claim 11, Yamaguchi et al. teach, in a sixth embodiment, a superjunction semiconductor device (Figs. 13-15) comprising: an edge p pillar (p type drift layer 27, p-type base layer 30a; Figs. 13-15, paragraph [0101]) having a first width (the vertical width of the horizontal portion of 30a in Fig. 13) on a surface of the superjunction semiconductor device (the top surface of 68/62/30a/30/26/66 in Fig. 14), the first width (the vertical width of the horizontal portion of 30a in Fig. 13) being orthogonal to a central axis of the edge p pillar (line 1 in Fig. 13 below), the edge p pillar (27 and 30a; see Fig. 13) having a rectangular ring shape with rounded corners (see Fig. 13, which shows a portion of the whole device); an active region (cell region portion; paragraph [0092]) surrounded by the edge p pillar (27 and 30a; see Fig. 13), the active region (cell region portion) having active n pillars (n- type drift layers 26; Figs. 13-15, paragraph [0101]) and active p pillars (p type drift layer 28 and p type base layer 30; Figs. 13-15, paragraph [0073-0074]), the active p pillars (28 and 30) having stripe shapes (Fig. 13) with a second width (the vertical width of 30 in Fig. 13) on the surface of the superjunction semiconductor device (the top surface of 68/62/30a/30/26/66 in Fig. 14), the second width (the vertical width of 30 in Fig. 13) being orthogonal to respective central axes of the active p pillars (e.g. lines 2 and 3 in Fig. 13 below), the active p pillars (28 and 30) and the active n pillars (26) being alternately - regions between 30a and 62s; Figs. 13-15, paragraph [0101]) and termination p pillars (p type guard ring layers 62; Figs. 13-15, paragraph [0101]) alternately arranged around the edge p pillar (27 and 30a; see Fig. 13), wherein a distance (the vertical distance; see Fig. 13 below) between an inner side of the edge p pillar (the lower side of a upper horizontal portion of the 27 and 30a in Fig. 13 below) and a central axis of an active p pillar disposed closest to the edge p pillar (line 2 in Fig. 13 below) and a distance (the vertical distance; see Fig. 13 below) between the central axis of the active p pillar disposed closest to the edge p pillar (line 2 in Fig. 13 below) and a central axis of a closest neighboring active p pillar (line 3 in Fig. 13 below; see Fig. 13 below), the inner side of the edge p pillar (the lower side of a upper horizontal portion of the 27 and 30a in Fig. 13 below) being parallel to the central axis of the active p pillar disposed closest to the edge p pillar (line 2 in Fig. 13 below).
Yamaguchi et al. does not teach the first width being half the second width, a distance between an inner side of the edge p pillar and a central axis of an active p pillar disposed closest to the edge p pillar is half a distance between the central axis of the active p pillar disposed closest to the edge p pillar and a central axis of a closest neighboring active p pillar.
Parameters such as the first and second widths of the p type regions 30a and 30, the distance between the side of the edge p pillar and the central axis of the closest active p pillar, and the distance between the central axes of the adjacent active p pillars, in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve a sufficiently high breakdown voltage during device fabrication ([0101, 0011]).   


    PNG
    media_image1.png
    297
    328
    media_image1.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: textbox (1: a central axis of the edge p pillar
2: a central axis of the active p pillar disposed closest to the edge p pillar
3: a central axis of a closest neighboring active p pillar)][AltContent: textbox (1)][AltContent: textbox (2)][AltContent: textbox (3)][AltContent: textbox ()]
Fig. 13 of Yamaguchi et al.
Regarding claim 13, Yamaguchi et al. teach the superjunction semiconductor device of claim 11, wherein respective widths of the active p pillars (the horizontal width of 30 in Fig. 14), in corners of the active region (corners of cell region portion; see Fig. 13), gradually decrease or increase (increase) toward each end of the active p pillars (each of the top ends of 28/30). 
Regarding claim 14, Yamaguchi et al. teach the superjunction semiconductor device of claim 13, wherein the respective widths of the active p pillars (the horizontal width of 30 in Fig. 
Regarding claim 15, Yamaguchi et al. teach the superjunction semiconductor device of claim 11, further comprising subsidiary p pillars (the topmost two 30s in Fig. 13) arranged in the active n pillars (26; see Fig. 14) in corners of the active region (corners of cell region portion; see Fig. 13), the subsidiary p pillars (the topmost two 30s in Fig. 13) being configured to compensate for a small quantity of p charges in the active p pillars in the corners of the active region (this limitation is considered as “intended use” and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987)). 
Regarding claim 16, Yamaguchi et al. teach the superjunction semiconductor device of claim 15, wherein the subsidiary p pillars (the topmost two 30s in Fig. 13) have bar shapes (see Fig. 13) disposed in the active n pillars (26s) in the corners of the active region (corners of cell region portion; see Fig. 13) and in parallel with the active p pillars (28 and 30; see Fig. 13). 
Regarding claim 17
Regarding claim 18, Yamaguchi et al. teach the superjunction semiconductor device of claim 15, wherein the subsidiary p pillars (the topmost two 30s in Fig. 13) have belt shapes (the shape of a straight belt) arranged, in the corners of the active region (corners of cell region portion; see Fig. 13), along an inner side (the bottom side) of and contacting the edge p pillar (27 and 30a) in the active n pillars (26s).
Regarding claim 35, Yamaguchi et al. teach, in a sixth embodiment, a superjunction semiconductor device (Figs. 13-15), comprising: an edge p pillar (p type drift layer 27, p-type base layer 30a; Figs. 13-15, paragraph [0101]) having a first width (the vertical width of the horizontal portion of 30a in Fig. 13) on a surface of the superjunction semiconductor device (the top surface of 68/62/30a/30/26/66 in Fig. 14), the first width (the vertical width of the horizontal portion of 30a in Fig. 13) being orthogonal to a central axis of the edge p pillar (line 1 in Fig. 13 below), the edge p pillar (27 and 30a; see Fig. 13) having a rectangular ring shape with rounded corners (see Fig. 13, which shows a portion of the whole device); an active region (cell region portion; paragraph [0092]) surrounded by the edge p pillar (27 and 30a; see Fig. 13), the active region (cell region portion) having active n pillars (n- type drift layers 26; Figs. 13-15, paragraph [0101]) and active p pillars (p type drift layer 28 and p type base layer 30; Figs. 13-15, paragraph [0073-0074]), the active p pillars (28 and 30) having stripe shapes (Fig. 13) with a second width (the vertical width of 30 in Fig. 13) on the surface of the superjunction semiconductor device (the top surface of 68/62/30a/30/26/66 in Fig. 14), the second width (the vertical width of 30 in Fig. 13) being orthogonal to respective central axis of the active p pillars (e.g. lines 2 and 3 in Fig. 13 below), the active p pillars (28 and 30) and the active n pillars (26) being alternately arranged in parallel in the active region (cell region portion; see Fig. 13), and respective ends of the active p pillars (right end of 28) directly contacting the edge p pillar (27; see Fig. 13); and a - regions between 30a and 62s; Figs. 13-15, paragraph [0101]) and termination p pillars (p type guard ring layers 62; Figs. 13-15, paragraph [0101]) alternately arranged around the edge p pillar (27 and 30a; see Fig. 13), wherein a distance (the vertical distance; see Fig. 13 below) between an inner side of the edge p pillar (the lower side of a upper horizontal portion of the 27 and 30a in Fig. 13) and a central axis of an active p pillar disposed closest to the edge p pillar (line 2 in Fig. 13 below) and a distance (the vertical distance; see Fig. 13 below) between the central axis of the active p pillar disposed closest to the edge p pillar (line 2 in Fig. 13 below) and a central axis of a closest neighboring active p pillar (line 3 in Fig. 13 below; see Fig. 13 below), the inner side of the edge p pillar (the lower side of a upper horizontal portion of the 27 and 30a in Fig. 13 below) being parallel to the central axis of the active p pillar disposed closest to the edge p pillar (line 2 in Fig. 13 below).
Yamaguchi et al. does not teach the first width being half the second width, and a distance between an inner side of the edge p pillar and a central axis of an active p pillar disposed closest to the edge p pillar is half a distance between the central axis of the active p pillar disposed closest to the edge p pillar and a central axis of a closest neighboring active p pillar.
Parameters such as the first and second widths of the p type regions 30a and 30, the distance between the side of the edge p pillar and the central axis of the closest active p pillar, and the distance between the central axes of the adjacent active p pillars, in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve a sufficiently high breakdown voltage during device fabrication ([0101, 0011]).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the 

    PNG
    media_image1.png
    297
    328
    media_image1.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: textbox (1: a central axis of the edge p pillar
2: a central axis of the active p pillar disposed closest to the edge p pillar
3: a central axis of a closest neighboring active p pillar)][AltContent: textbox (1)][AltContent: textbox (2)][AltContent: textbox (3)][AltContent: textbox ()]
Fig. 13 of Yamaguchi et al.
Regarding claim 37, Yamaguchi et al. teach the superjunction semiconductor device of claim 35, wherein respective widths of the active p pillars (the horizontal width of 30 in Fig. 14), in corners of the active region (corners of cell region portion; see Fig. 13), gradually decrease or increase (increase) toward each end of the active p pillars (each of the top ends of 28/30). 
Regarding claim 38, Yamaguchi et al. teach the superjunction semiconductor device of claim 37, wherein the respective widths of the active p pillars (the horizontal width of 30 in Fig. 14) gradually decrease when a quantity of p charges is larger than a quantity of n charges and gradually increase when the quantity of p charges is smaller than the quantity of n charges (this 
Regarding claim 39, Yamaguchi et al. teach the superjunction semiconductor device of claim 35, further comprising subsidiary p pillars (the topmost two 30s in Fig. 13) arranged in the active n pillars (26; see Fig. 14) in corners of the active region (corners of cell region portion; see Fig. 13), the subsidiary p pillars (the topmost two 30s in Fig. 13) being configured to compensate for a small quantity of p charges in the active p pillars in the corners of the active region (this limitation is considered as “intended use” and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987)). 
Regarding claim 40, Yamaguchi et al. teach the superjunction semiconductor device of claim 39, wherein the subsidiary p pillars (the topmost two 30s in Fig. 13) have bar shapes (see Fig. 13) disposed in the active n pillars (26s) in the corners of the active region (corners of cell region portion; see Fig. 13) and in parallel with the active p pillars (28 and 30; see Fig. 13). 
Regarding claim 41, Yamaguchi et al. teach the superjunction semiconductor device of claim 39, wherein the subsidiary p pillars are (the topmost two 30s in Fig. 13) arranged, in the corners of the active region (corners of cell region portion; see Fig. 13), as islands at predetermined intervals in the active n pillars (26s). 
Regarding claim 42, Yamaguchi et al. teach the superjunction semiconductor device of claim 39, wherein the subsidiary p pillars (the topmost two 30s in Fig. 13) have belt shapes (the shape of a straight belt) arranged, in the corners of the active region (corners of cell region 
Regarding claim 44, Yamaguchi et al. teach, in a sixth embodiment, a superjunction semiconductor device (Figs. 13-15) comprising: an edge pillar of a first conductivity type (p type drift layer 27, p-type base layer 30a; Figs. 13-15, paragraph [0101]), the edge pillar (27 and 30a; see Fig. 13) having a first width (the vertical width of the horizontal portion of 30a in Fig. 13) on a surface of the superjunction semiconductor device (the top surface of 68/62/30a/30/26/66 in Fig. 14), the first width (the vertical width of the horizontal portion of 30a in Fig. 13) being orthogonal to a central axis of the edge pillar (line 1 in Fig. 13 above), the edge pillar (27 and 30a; see Fig. 13) having a rectangular ring shape with rounded corners (see Fig. 13, which shows a portion of the whole device); an active region (cell region portion; paragraph [0092]) surrounded by the edge pillar (27 and 30a; see Fig. 13), the active region (cell region portion) having active pillars of the first conductivity type (p type drift layer 28 and p type base layer 30; Figs. 13-15, paragraph [0073-0074]) and active pillars of a second conductivity type (n-type drift layers 26; Figs. 13-15, paragraph [0101]), the second conductivity type (n-type) being opposite the first conductivity type (p-type), the active pillars of the first conductivity type (28 and 30) having stripe shapes with a second width (the vertical width of 30 in Fig. 13) on the surface of the superjunction semiconductor device (the top surface of 68/62/30a/30/26/66 in Fig. 14), the second width (the vertical width of 30 in Fig. 13) being orthogonal to respective central axes of the active pillars of the first conductivity type (e.g. lines 2 and 3 in Fig. 13 above), the active pillars of the first conductivity type (28 and 30) and the active pillars of the second conductivity type (26) being alternately arranged in parallel in the active region (cell region portion), and respective ends of the active pillars of the first conductivity type (right end of 28) directly - regions between 30a and 62s; Figs. 13-15, paragraph [0101]) alternately arranged around the edge pillar (27 and 30a; see Fig. 13), wherein a distance (the vertical distance; see Fig. 13 below) between an inner edge of the edge pillar (the lower edge of a upper horizontal portion of the 27 and 30a in Fig. 13 above) and a central axis an active pillar of the first conductivity type disposed closest to the edge pillar (line 2 in Fig. 13 above) and a distance (the vertical distance; see Fig. 13 above) between the central axis of the active pillar of the first conductivity type disposed closest to the edge pillar (line 2 in Fig. 13 above) and a central axis of a closest neighboring active pillar of the first conductivity type (line 3 in Fig. 13 above; see Fig. 13 above), the inner edge of the edge pillar (the lower edge of a upper horizontal portion of the 27 and 30a in Fig. 13 above) being parallel with the central axis of the active pillar of the first conductivity type disposed closest to the edge pillar (line 2 in Fig. 13 above).  
Yamaguchi et al. does not teach the first width being half the second width, a distance between an inner edge of the edge pillar and a central axis an active pillar of the first conductivity type disposed closest to the edge pillar is half a distance between the central axis of the active pillar of the first conductivity type disposed closest to the edge pillar and a central axis of a closest neighboring active pillar of the first conductivity type.
Parameters such as the first and second widths of the p type regions 30a and 30, the distance between the edge of the edge pillar and the central axis of the closest active pillar of the first conductivity type, and the distance between the central axes of the adjacent active pillars of the first conductivity type, in the art of semiconductor manufacturing process are subject to 
Regarding claim 45, Yamaguchi et al. teach the superjunction semiconductor device of claim 44, wherein respective widths of the active pillars of the first conductivity type (the horizontal width of 30 in Fig. 14), in corners of the active region (corners of cell region portion; see Fig. 13), gradually decrease or increase (increase) toward each end of the active pillars of the first conductivity type (each of the top ends of 28/30).  
Regarding claim 46, Yamaguchi et al. teach the superjunction semiconductor device of claim 44, further comprising subsidiary pillars of the first conductivity type (the topmost two 30s of p-type in Fig. 13) arranged in the active pillars of the second conductivity type (26; see Fig. 14) in corners of the active region (corners of cell region portion; see Fig. 13), the subsidiary pillars of the first conductivity type (the topmost two 30s in Fig. 13) being configured to compensate for a small quantity of charges of the first conductivity type in the active pillars of the first conductivity type in the corners of the active region (this limitation is considered as “intended use” and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art 
Regarding claim 47, Yamaguchi et al. teach the superjunction semiconductor device of claim 46, wherein the subsidiary pillars of the first conductivity type (the topmost two 30s in Fig. 13) have bar shapes (see Fig. 13) disposed in the active pillars of the second conductivity type (26s) in the corners of the active region (corners of cell region portion; see Fig. 13) and in parallel with the active pillars of the first conductivity type (28 and 30; see Fig. 13).  
Regarding claim 48, Yamaguchi et al. teach the superjunction semiconductor device of claim 46, wherein the subsidiary pillars of the first conductivity type (the topmost two 30s in Fig. 13) are arranged, in the corners of the active region (corners of cell region portion; see Fig. 13), as islands at predetermined intervals in the active pillars of the second conductivity type (26s).  
Regarding claim 49, Yamaguchi et al. teach the superjunction semiconductor device of claim 46, wherein the subsidiary pillars of the first conductivity type (the topmost two 30s in Fig. 13) have belt shapes (the shape of a straight belt) arranged, in the corners of the active region (corners of cell region portion; see Fig. 13), along an inner side (the bottom side) of and contacting (indirectly) the edge pillar (27 and 30a; see Fig. 13) in the active pillars of the second conductivity type (26s).

Response to Arguments
Applicant’s amendments, filed 12/22/2020, overcome the rejections to claims 11, 13-18, 35, 37-42, and 44-49 under 35 U.S.C. 112.  The rejections to claims 11, 13-18, 35, 37-42, and 44-49 under 35 U.S.C. 112 have been withdrawn.
Applicant's arguments with respect to claims 11, 35 and 44 have been considered but are moot in view of the new ground(s) of rejection.  Please see the rejections above regarding the new limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Onishi et al. (US 2001/0028083) teach a super-junction semiconductor device with guard rings or field plates.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        3/18/2021